Citation Nr: 0739233	
Decision Date: 12/13/07    Archive Date: 12/19/07

DOCKET NO.  05-32 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel







INTRODUCTION

The veteran served on active duty from August 1967 to April 
1970. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, which denied the above claim. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  

The veteran asserts that he has PTSD, which he attributes to 
his combat service in Vietnam, specifically, an incident in 
service in which he was wounded by a mine explosion.  
Consistent with this report, the veteran has received the 
Purple Heart Medal and Combat Action Medal, and is service 
connected for multiple residuals of shrapnel wounds.  

The veteran's VA treatment records indicate that he screened 
positive for depression in February 2005, reporting that he 
had thoughts of killing himself but would not carry them out.  
During treatment, he also stated that he was experiencing 
nightmares related to military service 1 to 2 times per weeks 
and had anger management problems.  In June 2005, he was 
diagnosed with an unspecified anxiety disorder. 

The veteran has submitted a PTSD diagnosis from Donald 
Chamber, M.D., which is based on the veteran's near death 
experience from a mine explosion in service and his combat 
service.  Dr. Chambers stated that the veteran has been a 
steady drinker since the incident, has not made progress at 
work because he isolates himself, and maintains a degree of 
remoteness from his wife because he is uncomfortable and edgy 
when he is close to others.  The opinion from Dr. Chambers, 
however, appears to be incomplete.  His diagnosis was 
submitted by the veteran on a single sheet of paper, which is 
apparently a continuation of an initial evaluation.  It is 
unsigned, undated, and not on letter head.  Complete 
treatment records from Dr. Chambers should be obtained on 
remand.  

Under 38 U.S.C.A. § 5103A(d)(2), VA must obtain a medical 
examination or opinion when such is necessary to make a 
decision on a claim.  Since medical evidence of a PTSD 
diagnosis is necessary to make a service-connection 
determination in this case, a VA examination is required.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the 
veteran's complete treatment records from 
Donald Chambers, M.D. 

2.  Thereafter, schedule the veteran for a 
VA psychiatric examination.  The claims 
file and a copy of this remand must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  Any indicated tests and 
studies, to include psychological studies, 
are to be conducted.

The examiner is asked to determine whether 
the veteran has PTSD under the criteria as 
set forth in DSM-IV.

If PTSD is found, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent or 
greater probability) that the veteran's 
PTSD was caused by the veteran's combat 
service, specifically the incident 
involving a mine explosion.

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.

3.  Thereafter, readjudicate the veteran's 
claim on appeal.  If the claim remains 
denied, provide the veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


